Citation Nr: 0948449	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-20 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot injury.

2.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 
1974. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, denied the Veteran's claim for service 
connection for the residuals of a right foot injury, and 
granted the Veteran a rating of 50 percent for his service-
connected PTSD.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In written correspondence in March, May, and November 2009, 
the Veteran directly submitted to the Board additional 
evidence regarding the severity of his service-connected 
disabilities at issue.  The agency of original jurisdiction 
(AOJ) has not considered this new evidence; however, the 
Veteran has signed waivers of initial AOJ consideration of 
the new evidence.  See 38 C.F.R. § 20.1304(c) (2009).  Thus, 
there is no requirement for a remand to the AOJ for initial 
consideration of the new evidence.  Furthermore, as all of 
the Veteran's claims are being remanded for further 
development, the AOJ will review the new evidence and 
readjudicate the Veteran's claims, providing AOJ 
consideration of the new evidence before the Board makes a 
final decision regarding the Veteran's appeal.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.




REMAND

In order to address the merits of the Veteran's claims, the 
Board finds that additional development of the evidence is 
required.  

First, in regards to the Veteran's claim for service 
connection for a right foot disorder, the statement of the 
case (SOC) of June 2007 indicates that the AOJ reviewed 
service treatment records (STRs) including: an entrance 
examination from November 1970, an August 1974 examination, 
and a September 1974 separation examination.  A review of the 
case-file reveals that these records are no longer contained 
within the case file.  As such a remand to the RO (via the 
AMC) is required to include these STRs with the claims file.

Second, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4).

The Veteran has indicated that he experiences current 
symptoms as a result of breaking a bone in his right big toe 
in service, and that he received surgery for this injury.  
See the Veteran's substantive appeal (VA Form 9) of July 
2007, and hearing transcript pgs. 2-7.  STRs provided by the 
Veteran indicate treatment for a right broken toe from June 
1974 to September 1974, including an indication of post-
operative treatment, lending support for the Veteran's 
contentions.  Furthermore, the VA medical treatment records 
indicate a history of treatment for "diabetic foot" 
including debridement of a callus on the right great toe 
dating to as early as October 2000, as well as treatment of a 
hyperkeratotic lesion beginning in May 2005, and 
hospitalization for an infection in August 2008.  There is 
also a VA medical treatment record which indicates that the 
Veteran's first interphalangeal joint is fused, and that he 
has been diagnosed with osteomyelitis, osteoarthritis, and 
edema.  The Veteran has further indicated that his VA 
provided callus treatment is caused by the residuals of his 
in service broken toe, which causes his toe to develop a 
callus, and therefore requires regular treatment. 

As such, the Veteran has provided evidence of a current 
disorder, as well as some evidence of an in-service injury, 
and evidence of a connection between that injury and the 
Veteran's current right foot disorder, but there is 
insufficient evidence for the Board to conclude that any 
residuals of an in-service right foot injury are directly 
connected to his current disorder.  The standard for 
requiring a VA medical examination is "an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability."  See McLendon, 
at 81.  As such, the standard for requiring a VA medical 
examination is quite low.  Therefore, based on the evidence 
of record and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine the nature 
and etiology of the Veteran's right foot disorder, and in 
particular whether or not any such disorders are due to the 
Veteran's in-service right toe injury and in-service post-
injury treatment.

Third, in regard to the Veteran's claim for an increased 
rating for PTSD, a more current VA examination is warranted 
to adequately rate the Veteran's service-connected PTSD.  His 
last VA examination for PTSD for rating purposes was in July 
2004, over five years ago.  The record is inadequate and the 
need for a contemporaneous examination occurs when the 
evidence indicates that the current rating may be incorrect.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

The Veteran has indicated that his PTSD has worsened after 
the July 2004 examination.  See hearing transcript dated May 
2009, pg. 10.  There are also VA medical treatment records 
indicating that the Veteran is receiving some ongoing 
treatment for PTSD from March 2006, July 2008, and March 
2009.  These records provide evidence of a possible shift in 
the Veteran's condition; however, none of these records 
provide a complete evaluation of the current state of the 
Veteran's PTSD.  Therefore, a remand is necessary for a more 
current VA examination for his increased rating claim for 
PTSD.  

Finally, with regard to the claim for TDIU, the Board 
observes that the AOJ has not developed or adjudicated this 
issue.  The United States Court of Appeals for Veterans 
Claims (Court) recently held that a request for a TDIU, 
whether expressly raised by the Veteran or reasonably raised 
by the record is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable 
due to a disability for which an increased rating is sought, 
part and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  In the present case, the Veteran has explicitly raised 
the claim that, although he is provided Social Security 
Administration disability benefits for his diabetes, he is, 
at least in part, also unemployable due to his service-
connected PTSD.  See the VA medical treatment record of 
September 2003, and the hearing transcript pges. 9-10, 13.  
As such, the Veteran, and the evidence, have raised the issue 
of TDIU.  Since entitlement to a TDIU is part of the 
Veteran's increased rating claim, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU issue to 
the AOJ for proper development and adjudication.  

The AOJ should send the Veteran a Veterans Claims Assistance 
Act of 2000 (VCAA) notice letter for his TDIU claim.  This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of 
the disability rating and effective date elements of a claim, 
keeping in mind that a TDIU claim is a type of claim for a 
higher disability rating.

The AOJ should also provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.  The Veteran has the following 
service-connected disability:  PTSD, rated as 50 percent 
disabling.  Thus, he does not currently satisfy the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.  

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  
Concerning this, there is competent evidence of record that 
the Veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected PTSD, such 
that a referral of the TDIU claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 4.16(b).  See 
the VA medical treatment record of September 2003, and the 
hearing transcript pges. 9-10, 13.  In light of this 
evidence, an extra-schedular evaluation is for consideration.  

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Board cannot assign an extra-schedular evaluation in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must 
refer the Veteran's claim to the Under Secretary for Benefits 
or Director of Compensation and Pension Service for this 
special consideration when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008).  Therefore, the Board is 
remanding this claim to the AOJ for referral of the TDIU and 
increased rating issues on appeal to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  



Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-
schedular basis.  This notice must 
indicate what information or evidence 
the Veteran should provide, and what 
information or evidence the VA will 
attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i. 

3.	Locate and associate with the claims 
folder STRs from the Veteran's 
service.  A review of the June 2007 SOC 
indicates that certain STRs appear to 
be missing from the claims folder, but 
previously had been associated with 
it.  Although the claims folder 
contains some limited STRs provided by 
the Veteran, the STRs addressed by the 
June 2007 SOC are not currently present 
in the claims file based on the Board's 
review.  All attempts to secure such 
records must be documented in the 
claims file.  If certain records are 
unavailable or simply do not exist, 
or further attempts to obtain them 
would be futile, this should be 
documented in the claims folder.

4.	Arrange for the Veteran to undergo a VA 
medical examination, by an appropriate 
specialist, to determine the nature and 
etiology of any residuals of an injury to 
the right foot.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review of 
the claims file, the examiner should 
clarify the Veteran's current diagnoses 
for disorders of the right foot, and 
indicate whether it is at least as likely 
as not whether any current disorders of 
the right foot are the results of an 
injury to and treatment of the right 
great toe during his military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

5.  Schedule the Veteran for a VA 
psychiatric examination, by an 
appropriate specialist, to assess the 
current severity of the psychiatric 
manifestations of his service-connected 
PTSD.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  The AOJ should advise 
the Veteran that failure to report for 
a scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder should be 
made available to the examiner for 
review for the examination and the 
examination report should indicate 
whether such review was accomplished.  
The examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on 
mental status examination, and a multi-
axial diagnosis with Global Assessment 
of Functioning (GAF) score.  
Furthermore, the examiner should 
discuss how the psychiatric 
manifestations of this disability 
impact his activities of daily living, 
including his employment.

6.	To help avoid a further remand, the AOJ 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
remand.  The Veteran is noted to have a 
right to compliance with the Board's 
remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.	Finally, readjudicate the claims for 
service connection for residuals of a 
right foot injury, TDIU, and an 
increased rating for PTSD in light of 
the additional evidence obtained.  
Readjudication of the TDIU and 
increased rating issue should include 
consideration of submitting to the 
Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular 
evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  
The Veteran's service-connected 
disability, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered.  

8.  If these claims are not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


